DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected coupling SEQ IDs 9 and 10 without traverse in the reply filed on 2 Sept, 2021.

Claims Status
Claims 1, 9, 10, 16, 20, 21, 25, 26, 30, 31, 35, 36, 40, 41, 45, 46, 50, 52, 54, 56, 58, 59, 61, 62, 66-69, 71-74, 76-79, and 81-84 are pending.

Claims 1, 16, and 52 have been amended.

Claims 9, 10, 20, 21, 25, 26, 30, 31, 35, 36, 40, 41, 45, 46, 50, 54, 56, 58, 59, 61, 62, 66-69, 71-74, 76-79, and 81-84 have been withdrawn due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al (Bioorg. Med. Chem. Lett. (2013) 23 p4011-4018) in view of Chen et al (WO 2009074483, cited by applicants) and Leng et al (CN 103864918, cited by applicants).  Please note that Leng et al is in Chinese.  A machine language translation provided by applicant is used for this rejection; references to locations in the document refer to the machine translation.

Lorenz et al discuss recent progress in the development of GLP-1 agonists (title).  These agents provide a number of advantages in patients with type 2 diabetes (T2DM) (p4012, 1st column, 2nd and 3d paragraphs).  Unfortunately, GLP-1 itself has a half life of ~2 min following IV administration (p4013, 1st column, 2nd paragraph).  A small number of GLP-1 analogs with longer lifetimes are discussed, including Taspoglutide (p4013, 2nd column, 3d paragraph) and semiglutide (p4014, 1st column, 3d paragraph, continues to 2nd column), both of which allow for once weekly dosing.  Taspogludtie has the sequence H-Aib-EGTFTSDVSSYLEGQAAKEFIAWLVK-Aib-R-NH2 (fig 1, p4012, bottom of page), while semaglutide has the sequence H-Aib-EGTFTSDVSSYLEGQAAKEFIAWLVRGRG-OH, with the lysine having the N6[n-(17-carboxy-1-oxoheptadecyl-1-ϒ-glutamyl[1-(2-aminoethoxy)ethoxy]acetyl[2-(2-aminoethoxy)ethoxy]acetyl residue attached to the side chain (fig 2, p4014, bottom of page).
The difference between this reference and the instant claims is that this reference does not teach the synthesis of semaglutide.
	Chen et al discuss the synthesis of GLP-1 and analogs using solid and solution phase combination techniques (p1, 1st paragraph).  This allows for easier synthesis of longer peptides, as they may adopt an irregular conformation making it difficult to add additional amino acids during synthesis (p1, 4th paragraph).  Specifically discussed is a peptide identical with Taspoglutide (p4, 4th paragraph).  Three peptide fragments are synthesized using solid phase synthesis, then coupled together in solution (p5, 2nd paragraph).  Note that all these peptide fragments are described as having optional side chain protection.  The final peptide is then deprotected (p11, 3d paragraph).  While the specific peptides described are for Taspoglutide, the synthesis is intended for any GLP-1 derivative, including natural and non-natural counterparts (p25, 1st paragraph).  After synthesis, the peptide can be subject to purification, lyophilization, and further processing (p65, 1st paragraph).  This reference describes a general synthesis of GLP-1 analogs using the same general protocol as claimed by applicants.
Leng et al discuss the synthesis of liraglutide (title), another GLP-1 analog (paragraph 23), with a sequence that differs from semiglutide by an alanine instead of an Aib at position 2 and a different side chain substituent at position 20 (paragraph 25).  The method is to synthesize a fragment of AAs 20-31 on resin with an Mtt protecting group on K20, removing the Mtt protecting group and adding the Pal-Glu side chain modification of that residue found in the final peptide (creating a sequence that corresponds to SEQ ID 10 of the instant claims), then fragments for the 1st to 10th amino acids and the 11th-19th amino acids are synthesized, and coupled to the polypeptide corresponding to SEQ ID 10 (paragraphs 66-82).  The peptide is cleaved, purified, and tried (paragraph 87).  This reference discusses a different sequence of fragment condensation than Chen et al.
Therefore, it would be obvious to use the method of Chen et al for the synthesis of the peptides of Lorenz et al, as Chen et al teaches a general protocol for a genus of peptides that includes the semaglutide of Lorenz et al, and that reference does not teach a synthesis method.  In essence, this is a simple substitution of one element (the synthesis of Chen et al) for another (the undisclosed synthesis of Lorenz et al) yielding expected results (synthesis of a peptide).  As Chen describes a general method for GLP-1 analogs, an artisan in this field would attempt this synthesis with a reasonable expectation of success.
Furthermore, it would be obvious to use the fragments described by Leng et al instead of the fragments of Chen et al, as a simple substitution of one known element (the fragments of Leng et al) for another (the fragments of Chen et al) yielding expected results (peptide synthesis).  As Leng et al used these fragments to synthesize a very similar polypeptide, an artisan in this field would attempt this process with a reasonable expectation of success.
Lorenz et al teaches semaglutide as a useful GLP-1 peptide analog.  Chen et al teaches solution phase synthesis by fragment condensation of GLP-1 analogs.  One of the two locations stitched together by Leng et al is between positions 19 and 20, the same as applicant’s elected species.  While the reference does not actually synthesize a polypeptide corresponding to SEQ ID 9, this is just due to the order in which the authors pieced together their fragments.  However, a change in the order of the method steps, absent any secondary considerations, is not considered a patentable distinction (MPEP 2144.04(IV)(C)).  Thus, the combination of references render obvious claim 1.
Both Chen et al and Leng et al discuss using protected side chains, rendering obvious claim 16.
Leng et al adds the side chain modification to K20 after the fragment is synthesized but before it is joined to the rest of the peptide (using an Mtt protecting group), rendering obvious claim 52.
response to applicant’s arguments
	Applicants argue that the teachings of Chen et al cannot be extrapolated to other GLP-1 agonists, that a person of skill in the art would not build on the teachings of Leng et al due to deficiencies noted by applicants, and that the claimed fragments have unexpected benefits compared to other fragments.
Applicant's arguments filed 28 Feb, 2022 have been fully considered but they are not persuasive.

Applicants point to statements in Chen et al discussing optimizing fragment condensation to argue that the findings of that reference cannot be extrapolated to semiglutide.  They discount the explicit teachings of Chen et al that the same process will work for other GLP-1 agonists by stating that the reference doesn’t specifically name semiglutide.  However, applicants have not explained why a person of skill in the art would understand that semiglutide, a known GLP-1 agonist, would be an exception to the general teachings of this reference.
	Applicants next point to a number of alleged difficulties with the method of Leng et al that applicants have discovered to argue that a person of skill in the art would not build on the teachings of that reference.  However, the rejection is Lorenz et al in view of Chen et al and Leng et al, not Leng et al in view of other references.  The rejection, while relying upon some teachings of Leng et al, does not build upon the synthesis of that reference.  In addition, the issues noted by applicants appear to be problems with inadequate optimization, rather than a fatally flawed process.  Please remember that prior art is relevant for all that it contains (MPEP 2123(I)); the mere fact that there may be issues with the process of Leng et al does not disqualify it as prior art.
	Finally, applicants argue that the specific fragments claimed have improved properties compared to other fragments, which they consider an unexpected result.  There is no evidence of these improved properties compared to the closest prior art beyond attorney arguments.  That is not sufficient (MPEP 716.01(C)(II)).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, 16, and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/221,271 (US 20190177392) in view of Leng et al (CN 103864918, cited by applicants). 
Competing claim 1 describes a liquid phase synthesis of semaglutide by fragment condensation.
The difference between the instant claims and the competing claims is that the competing claims do not describe the same fragments as the instant claims.
Leng et al discuss the synthesis of liraglutide (title), another GLP-1 analog (paragraph 23), with a sequence that differs from semiglutide by an alanine instead of an Aib at position 2 and a different side chain substituent at position 20 (paragraph 25).  The method is to synthesize a fragment of AAs 20-31 on resin with an Mtt protecting group on K20, removing the Mtt protecting group and adding the Pal-Glu side chain modification of that residue found in the final peptide (creating a sequence that corresponds to SEQ ID 10 of the instant claims), then fragments for the 1st to 10th amino acids and the 11th-19th amino acids are synthesized, and coupled to the polypeptide corresponding to SEQ ID 10 (paragraphs 66-82).  The peptide is cleaved, purified, and tried (paragraph 87).  This reference discusses a different sequence of fragment condensation than Chen et al.
Therefore, it would be obvious to use the fragments of Leng et al instead of the unspecified fragments of the competing claim, as a simple substitution of one known element for another yielding expected results, As Leng et al describe a very similar GLP-1 analog as the competing claims, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants argue that the claimed fragments have improved properties compared to the prior art.
Applicant's arguments filed 28 Feb, 2022 have been fully considered but they are not persuasive.

Applicants point to vague improved properties, but have not explained what these properties are, much less demonstrated them.  That is not sufficient to overcome the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658